Citation Nr: 0530732	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for dysphagia, 
secondary to the service-connected residuals of a gunshot 
wound to the chest.  

2.  Entitlement to a compensable disability rating for 
residuals of a gunshot wound (GSW) to the chest.  

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

On September 18, 2002, the Board ordered further development 
and sent the case to the Board's Evidence Development Unit 
(EDU), to undertake the requested development pursuant to 38 
C.F.R. § 9.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV"). The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2), in conjunction with the amended rule codified 
at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants 
"one review on appeal to the Secretary" when the Board 
considers additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators.  So, the Board then remanded the 
case to the RO in August 2003 for further development.  

The case has now been returned for further appellate 
adjudication.  


FINDINGS OF FACT

1.  The veteran's dysphagia is proximately due to his 
service-connected residuals of a GSW of the chest.  

2.  The veteran's residuals of a GSW of the chest are not 
more than slightly disabling.  


CONCLUSIONS OF LAW

1.  The veteran's dysphagia is proximately due to his 
service-connected residuals of a GSW of the chest.  38 C.F.R. 
§ 3.310(a) (2004).  

2.  A compensable disability evaluation for a slight wound of 
Muscle Group XXI of the chest is not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.73, Diagnostic Code 5321 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, the appellant was notified of the VCAA in February 
2001, prior to the rating decision which is being appealed, 
in accordance with the timing requirements of the VCAA.  
Moreover, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

Since the Board is granting the claim for service connection 
for dysphagia there can be no possible prejudice to the 
appellant in going ahead and adjudicating this claim because, 
even if there has not been compliance with the VCAA (either 
insofar as the timing or even content of the VCAA notice), 
this is merely inconsequential and, therefore, no more than 
harmless error.  See, too, Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The veteran's service medical records (SMRs) are on file as 
are private clinical records that the veteran notified VA 
were relevant.  Also, when the case was remanded he was 
afforded the opportunity to have a VA rating examination but 
he declined to attend.  

The veteran and his wife testified in support of his claims 
at a hearing before the undersigned traveling Veterans Law 
Judge in April 2002.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

Dysphagia

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The veteran alleges that he has dysphagia secondary to his 
service-connected residuals of a GSW of the chest.  During 
service he had a sore throat when he was hospitalized in 
March 1942 for nasopharyngitis but he had no complaint of 
difficulty swallowing.  

On VA examination in August 1996 the veteran reported having 
been asymptomatic until about 10 years ago, at which time he 
developed progressive difficulty swallowing and now required 
increasing quantities ofwater to wash down his food.  He 
reported that his initial injury had been a GSW of the chest 
during service.  The diagnosis was a GSW injury of the 
epigastric area which, because he had been asymptomatic for 
numerous years, was unlikely to be related to the GSW.  

The veteran was hospitalized at the Thomas Jefferson 
University in April and May 1991 for upper gastrointestinal 
(UGI) bleeding secondary to peptic ulcer disease (PUD).  
Historically, he had taken nonsteroidal anti-inflammatory 
drugs for arthritis.  An esophogastroduodenoscopy (EGD) 
revealed a duodenal ulcer and a small hiatal hernia.  He 
received additional private treatment in 1995 for, in part, 
upper and lower GI symptoms.  

On VA examination in September 2000 it was reported that the 
veteran had apparently been suffering from difficulty 
swallowing since his GSW during service.  On examination 
there was hypertrophic bone at the lower portion of the 
sternum, at the xyphoid process, approximately 1 inch in 
size.  It was almost like a golf ball below the level of the 
sternum.  The examiner opined that it was more likely than 
not that the GSW caused a contusion to the sternum which had 
caused some hypertrophic bony overgrowth at the lower 
portion of the sternum.  There was likely impingement on the 
gastroesophageal junction, causing him to have dysphagia or 
difficulty with swallowing, particularly of solid foods.  
The examiner further stated that currently there was no way 
to confirm this but it was more likely than not that this 
hypertrophic bony tissue was causing compression, causing 
dysphagia.  

On VA examination in February 2001 it was reported that the 
inservice GSW had not been a penetrating wound of the chest 
and no retained shrapnel had been noted through the years.  
The veteran complained of dysphagia in the area of the 
xyphoid.  The xyphoid was quite prominent in the veteran and 
the area was minimally or nontender to palpation.  He 
reported having had to modify his diet over the last 55 
years because his dysphagia had made it progressively more 
difficult to swallow solid foods.  A Cine swallowing 
function test at a private facility in October 2000 
demonstrated narrowing of the subglottic esophagus with 
possible prominent cricopharyngeal musculature and a 
hypertrophic spine.  The significance of these findings was 
unclear.  The examiner stated that there was no relationship 
between the GSW during service and the current dysphagia 
because the Cine test suggested that the veteran had 
dysphagia on the basis of possible muscular abnormalities 
much further up from his esophagus, which would not have any 
bearing to his wound.  It was noted that a barium swallow 
test revealed a hiatal hernia with reflux which also had no 
relationship to the chest scar.  

The veteran testified at the April 2002 travel Board hearing 
that immediately after the initial GSW injury he had 
difficulty swallowing solid food.  See page 10 of the 
transcript of that hearing.  His wife also testified that he 
had had difficulty swallowing upon returning from overseas.  
See page 14.  The veteran testified that about half of the 
physicians he had seen over the years had felt that there 
was a relationship between the dysphagia and the GSW of his 
chest, and about half had felt that there was no 
relationship.  See pages 15 and 16.  

Here, there are two medical opinions as to whether the 
claimed dysphagia is due to the service-connected residuals 
of a GSW of the chest and one is positive while the other is 
negative.  

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence - including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  This 
responsibility is more difficult when medical opinions 
diverge.  

In the judgment of the Board, both medical opinions are 
probative.  However, when weighing the evidence as a whole, 
the preponderance of the evidence must be against the 
veteran's claim in order for the claim to be denied.  If the 
preponderance of the evidence is favorable or if, as here, 
the relative weight of the probative evidence is in 
equipoise, then the claim must be allowed.  Because in this 
case the two medical opinions are of equal probative value 
the evidence is in equipoise and, so, the claim must be 
allowed.  

GSW of the Chest

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

38 C.F.R. § 4.56(d)(1)(i) indicates that, as to the type of 
injury, slight disability of muscles will stem from a simple 
wound of a muscle without debridement or infection.  As to 
history and complaints, 38 C.F.R. § 4.56(d)(1)(ii) indicates 
that service department record of superficial wound with 
brief treatment and return to duty is to be expected.  
Healing with good functional results and no cardinal signs or 
symptoms of muscle disability, as defined in 38 C.F.R. 
§ 4.56(c).  As to objective findings, 38 C.F.R. 
§ 4.56(d)(1)(iii) requires minimal scarring, no evidence of 
fascial defect, atrophy or impaired tonus and no impairment 
of function or metallic fragments retained in muscle tissue.  

38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

Under 38 C.F.R. § 4.73, DC 5321, the muscles of Muscle Group 
XXI (21) govern respiration.  A slight disability of Muscle 
Group XXI warrants a noncompensable (i.e., 0 percent) rating; 
a moderate muscle disability warrants a 10 percent rating; 
and a moderately severe or a severe muscle disability 
warrants a 20 percent rating.  

Note 3 to the DCs for rating Restrictive Lung Disease, DCs 
6840 through 6845, at 38 C.F.R. § 4.97, provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of the diaphragm or of 
lower chest expansion shall be rated at least 20 percent 
disabling.  Disabling injuries of the shoulder girdle muscles 
(Muscle Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement.  
Involvement of Muscle Group XXI, however, shall not be 
separately rated.   

The SMRs reveal that in August 1944 the veteran was wounded 
in action, sustaining a slight GSW of the chest.  He was 
treated at an Aid Station.  

On VA examination in April 1948 the veteran reported aching 
of his sternum, near the site of his GSW of the chest.  On 
examination there was no scar anywhere on his chest but he 
reported that the bullet hole was small.  The diagnosis was 
moderate residuals of a GSW of the sternum.  On VA 
examination in June 1950 he had no complaints.  On 
examination he had no combat GSW scars.  He reported having 
sustained several wounds but stated that the scars had 
disappeared.  A chest X-ray revealed no metallic foreign 
bodies or evidence of recent or old fracture.  His lungs and 
the cardiac silhouette were normal.  

A June 1950 rating decision reduced the 10 percent rating 
which had been assigned for residuals of a GSW of the chest 
to a noncompensable rating.  

On VA examination in August 1996 of the veteran's abdomen and 
chest, the site of the injury had healthy tissue with nominal 
scar tissue that was nontender to palpation.  His lungs were 
clear to auscultation with good air entry.  

The veteran testified at the April 2002 travel Board hearing 
that other than dysphagia he had no problems stemming from 
or related to his GSW of the chest.  See page 16 of the 
transcript of that hearing. 

The veteran refused to appear for a VA rating examination, 
as confirmed by a January 2005 letter to him from the VA 
Appeals Management Center.  

Failure to report for a VA rating examination does not 
constitute abandonment under 38 C.F.R. § 3.158.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 176 - 77 (2005).  Rather, 
38 C.F.R. § 3.158 "applies to circumstances where a veteran 
refuses to report for a VA examination after VA has 
discontinued the veteran's payments.  38 C.F.R. § 3.158(b)."  
Kowalski v. Nicholson, 19 Vet. App. 171, 176 - 77 (2005).  

The regulation governing a failure to attend a VA rating 
examination is 38 C.F.R. § 3.655(b).  "That regulation 
specifically provides that '[w]hen a claimant fails 
[, without good cause,] to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.'  
See 38 C.F.R. § 3.655(a) and (b).  Kowalski v. Nicholson, 19 
Vet. App. 171, 176 - 77 (2005).  

Here, the initial wound only contused the muscles of the 
veteran's chest but did not penetrate the chest and did not 
cause any rib fracture or internal injury to the lungs.  In 
fact, if there is any residual scarring, it is asymptomatic.  
Moreover, the veteran has conceded that other than the 
dysphagia (for which service connection is separately granted 
by this decision and which will be assigned a separate 
disability rating, see 38 C.F.R. § 4.14) he has no complaints 
related to the injury.  

Accordingly, the evidence is insufficient to allow the Board 
to conclude anything other than that the injury caused no 
more than a slight muscle injury to Muscle Group XXI.  And, 
since a moderate injury is required for a compensable rating 
of 10 percent, there is no basis for assigning a compensable 
disability rating.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
under 38 C.F.R. § 3.321(b)(1).  He has not been hospitalized 
on account of it.  The disorder has not caused marked 
interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

So, as to the claim for a compensable disability rating for 
residuals of a GSW of the chest, the evidence is against this 
claim.  This being the case, this claim must be denied 
because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





ORDER

The claim for service connection for dysphagia is granted.  

The claim for a compensable disability rating for residuals 
of a GSW of the chest is denied. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


